+Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 July 2020 has been entered.

Response to Arguments
Applicant's arguments filed 17 July 2020 have been fully considered but they are not persuasive. Applicant argues that none of Shomura (JP 2015-207393 A), Lim (US 20130280560 A1), Senda (US 20040166405), and Kouzu (US 6111387 A) teach “[a] connection structure of a conductor, comprising a flat plate shaped bus bar … wherein the resin mold member is spaced away from the body of the bust bar and overlaps with the body when viewed from a direction orthogonal to both an arranging direction of the par of through holes and a penetration direction of the through holes”. Essentially, the claim now requires that the resin mold portion which wraps the fuse is coplanar with the flat body of the bus bar. Shomura is relied on to teach the structure of the connection structure as claimed and teaches a fuse connection component (42) arm that is pointed vertically upward compared to the horizontal plane of the connecting conductor (4), and connected with one terminal (81) of the fuse (8) that is wrapped with a resin mold member (fuse mounting 31 and fuse housing 80). The fuse mounting portion (31) is integral with the covering (3, see [0035]), which is then mounted as shown in figure 1. The arm structure .

Response to Amendment
In view of applicant’s amendment to Claim 2, the objection of record to Claim 2 is overcome.
New Claim 7 is addressed below.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shomura (JP 2015207393 A) in view of Lim (US 2013/0280560 A1), Senda (US 2004/0166405), Kouzu (US 6,111,387 A), all of record, and Kuboki (US 2017/0040583 A1), newly cited.
	Regarding Claim 1, Shomura teaches a connection structure of a conductor, comprising: a flat plate shaped bus bar (connected conductor 4) that is directly or indirectly connected to at least one of a plurality of electrode terminals of an electrode terminal group (electrode terminals 6b, see [0024]-[0025]) of a plurality of battery cells arranged in the same direction (battery cells arranged in a line in the “x” direction of figures, seen most clearly in figure 3), and the bus bar including a body, a pair of through holes (electrode insertion holes 41), and a connection portion integrally formed with the body (fuse connection part 62, see [0040] indicating that the fuse connection part 62 is connected to the terminal 6b); a linear conductor (electric wire 9b) that is connected to a battery monitoring unit (monitoring unit 12) configured to monitor a battery state of the battery cells (see [0023]); a fuse element (fuse 8) that is directly or indirectly connected between the bus bar and the linear conductor (see [0025]); and a resin mold member (fuse mounting 31 and fuse housing 80) that has an insulation property (see [0035] indicating that the fuse mounting 31 is an integral part of the covering 3, which is made of insulating synthetic resin) and that is formed so that an entire surface of the fuse element and a part of the connection portion are wrapped in the resin mold member (see figure 2 showing this structure), wherein the resin mold member is spaced away from the body of the bus bar (see again figure 2).
Although Shomura teaches that the fuse element (8) “blows out” when experiencing overcurrent and [0031] states that fuses are well known, Shomura does not explicitly teach that the fuse melts when overcurrent flows between the connection conductor and the linear conductor.
However, Lim teaches in [0032]-[0035] the use of fuses (20, 30 and 40) that are electrically connected to a battery control unit (BCU) and include a connection member (22) and power cutoff unit 
It would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the commonly known fuse element taught by Shomura would have a fusible part between the terminals that melts when experiencing overcurrent, as explicitly taught by Lim.
Additionally, Shomura is silent as to the material used for the fuse housing (80), which the examiner asserts is the claimed resin mold member.
Senda teaches a fuse element for use in batteries similar to that of Shomura and applicant. The fuse is used for breaking a large current at a high voltage (see [0040]) and has a similar U-shaped structure, with the fusible component (fusible alloy 12) in the middle and the terminals (lead conductors 13) are attached to either side of a fusible component. Senda also teaches that the fuse housing (insulating case 11) is made of resin (see [0038]).
It would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to incorporate the resin mold member of Senda in the fuse housing taught by Shomura in order to provide protection as well as insulation to the fuse in a similar fashion to the resin housing taught by Senda, and therefore the combination of Shomura's fuse mounting portion (31) and fuse housing (80) would teach the claimed resin mold member.
Shomura does not teach that the resin mold member (fuse housing 80 and fuse mounting portion 31) is integrally formed.
However, Kouzu teaches a fuse (fuse 39), which is connected between a bus bar connection portion (extensions provided unitarily with bus bars 28) and a linear conductor (leads 37) and has a resin 
Fully covering a fuse with an insulating material such as resin is well known in the art, and it would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the fuse housing (80) and the fuse mounting portion (31) of Shomura may be made integral in the same fashion as Kouzu (resin molding is applied directly into the recessed space holding the fuse after the fuse has been connected, see column 13 lines 9-21) in order to reduce the amount of molded resin components that need to be pre-formed.
Finally, Shomura does not teach that the resin mold member overlaps with the body when viewed from a direction orthogonal to both an arranging direction of the pair of through holes and a penetration direction of the through holes. However, as indicated in the “Response to Arguments” section above, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to bend the fuse connection component (42) such that the body of the connecting conductor (4) and the fuse (8) including the claimed resin mold member (fuse housing 80 and fuse mounting portion 31) are coplanar with each other (see MPEP 2144.04 IV B) as alternative arrangements serving the same function of connecting the body of the bus bar conductor with a fuse and ultimately a linear conductor or wire.
Further, this assertion is supported by Kuboki, which teaches in figure 15 a flat plate shaped bus bar body (bus bar 43) with an arm extending from the body and attached to a fuse (40) such that the fuse and the body are coplanar also serving the same purpose as indicated above. 
	Regarding Claim 4, please refer to the rejection of claim 1 above.  Shomura teaches a conductive module (see figure 3), comprising: a plurality of conductors (connection conductors 4) that correspond to at least one of electric terminals (electrode terminals 6b corresponding to electrode inserting holes 41 of connection conductor 4), each of the conductors including a flat plate shaped bus bar, a linear 
	Regarding Claim 5, Shomura does not explicitly teach the structure of the fusible part.
However, Senda further teaches a fusible part (fusible alloy 12) that has a wave shape (the examiner notes that the term “wave shape” is being given its broadest reasonable interpretation, to include the curved profile as shown below on the examiner annotated figure 2).
It would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the generic fuse (8) taught by Shomura would have a fusible component similar to the traditional fuse taught by Senda in order to “blow out” and properly function as a fuse by breaking when experiencing overcurrent.

    PNG
    media_image1.png
    570
    531
    media_image1.png
    Greyscale

Regarding Claim 6, Shomura further teaches that a connection part between the connection portion and the fuse element and a connection part between the fuse element and the linear conductor 

    PNG
    media_image2.png
    558
    709
    media_image2.png
    Greyscale

	Regarding Claim 7, Shomura further teaches that the fuse element (fuse 8) is suspended to span a gap between the connection portion (fuse connection part 62) and the linear conductor (electric wire 9b) (see, for example figure 4, which clearly shows a gap between the dashed lines which connect one fuse terminal 81 with the fuse connection component and the other fuse terminal 81 with the electric wire 9b).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shomura in view of Lim, Senda, Kouzu and Kuboki as applied to Claim 1 above, and further in view of Okamoto (US 2014/0322978 A1), of record.
Regarding Claim 2, Shomura further teaches that the fuse element (fuse element 8) is connected to the linear conductor (electric wire 9b) via a relay terminal (relay terminal 7a, see [0025] and [0032]), and the resin mold member (fuse mounting portion 31 and fuse housing 80) further wrap a part of a surface of the relay terminal (see figure 3, specifically the dotted lines connecting the fuse terminals 81 with the relay terminal 7a and the fuse connection part 62).
Shomura does not explicitly teach that the relay terminal is made of metal.
However, Okamoto teaches a battery structure with a fuse (fuse terminal 27) and a relay terminal (relay member 26) explicitly made of metal (see [0038]).
It would be obvious to one of ordinary skill in the art that even though Shomura is silent as to the metallic nature of the relay terminal, that in view of Okamoto, a relay terminal is commonly a metallic material so that it can electrically connect components of a battery structure and fuse.
Regarding Claim 3, Shomura further teaches that the fuse element (fuse element 8) includes a pair of terminals (terminals 81) and a fusible part provided between the pair of terminals (see [0031]), and the connection portion is connected to one of the pair of terminals (see [0032] regarding the connection of the fuse connection portion 62), and the linear conductor or the relay terminal is connected to the other terminal (see [0033] regarding the connection of the electric wires).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723